Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or teach the following limitations in combination with the other limitations in the claims:
Regarding claim 1, “wherein in a case in which the cylinder-by-cylinder correction of the fuel injection amount results in a cylinder in which combustion is performed at an air-fuel ratio richer than an output air-fuel ratio, the output air-fuel ratio being an air-fuel ratio at which combustion torque is maximized, the fuel injection corrector is configured to perform a cylinder-by-cylinder correction of ignition timing such that the ignition timing of the cylinder in which combustion is performed at the air-fuel ratio richer than the output air-fuel ratio becomes more advanced than the ignition timing of other cylinders”;
Regarding claim 7, “wherein fuel injection corrector includes circuitry that is configured such that, in a case in which the cylinder-by-cylinder correction of the fuel injection amount results in a cylinder in which combustion is performed at an air-fuel ratio richer than an output air-fuel ratio, the output air-fuel ratio being an air-fuel ratio at which combustion torque is maximized, the circuitry performs a cylinder-by-cylinder correction of ignition timing such that the ignition timing of the cylinder in which combustion is performed at the air-fuel ratio richer than the output air-fuel ratio becomes more advanced than the ignition timing of other cylinders”; and 
Regarding claim 8, “in a case in which the cylinder-by-cylinder correction of the fuel injection amount results in a cylinder in which combustion is performed at an air-fuel ratio richer than an output air-fuel ratio, which is an air-fuel ratio at which combustion torque is maximized, performing a cylinder-by-cylinder correction of ignition timing such that the ignition timing of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844.  The examiner can normally be reached on 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JOSEPH J DALLO/Primary Examiner, Art Unit 3747